Hale, J.
(dissenting) — In State v. Zornes, 78 Wn.2d 9, 475 P.2d 109 (1970), the court not only vacated a judgment and sentence but erroneously, I think, directed that the information be dismissed. In State v. Williams, 78 Wn.2d 459, 475 P.2d 100 (1970), where the defendant had been convicted under RCW 69.33.410(4) of the sale of marijuana to a minor, clearly a felony under the dangerous drug act, too, RCW 69.40.070 (4), this court again not only ordered the judgment vacated but directed that the information be dismissed. I would not, as I fear the court has done, thrice make the same error and accordingly, dissent.
Being unable in the pantheon of judicial powers to locate the source of such sweeping authority which the court now seemingly wields in striking down pending criminal prosecutions, I think this cause should be remanded to the trial court for imposition of sentence under the dangerous drug act.